MacIntyre, J.
The bill of exceptions was certified on February 21, 1935, and was filed in the office of the clerk of the trial court on March 13, 1935. The bill of exceptions not having been filed within fifteen days after its certification, this court is without jurisdiction to entertain the case, and the writ of error must be and is dismissed. Code of 1933, § 6-1001; King v. State, 169 Ga. 15 (2) (149 S. E. 650); Jones v. State, 48 Ga. App. 839 (174 S. q. 170).

Writ of error dismissed.


Broyles, O. J., and Guerry, J., concur.